United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1235
                                   ___________

Deborah Robinson,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Barnes Hospital,                        * Eastern District of Missouri
                                        *
             Appellee.                  *      [UNPUBLISHED]
                                   ___________

                          Submitted: March 2, 2000

                               Filed: March 28, 2000
                                   ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Deborah Robinson appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri granting summary judgment in favor of defendant
Barnes-Jewish Hospital (BJC) in her employment discrimination action. For reversal,
Robinson argues that her appointed counsel was ineffective and that she created a



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
genuine issue of material fact sufficient to preclude summary judgment. For the reasons
discussed below, we affirm the judgment of the district court.

       Robinson, an African-American woman, was employed by BJC as an anesthesia
technician. On March 1, 1994, BJC implemented a new policy that employees with
substandard attendance within the previous twelve months were ineligible for
promotion or transfer. On April 1, 1996, BJC adopted a new attendance policy.
Robinson thereafter applied for several transfers and a promotion, which BJC denied
on the grounds that she was not eligible for promotion or transfer because she had
violated the attendance policy. Robinson was later terminated, for subsequent
violations of the attendance policy and for failing to follow an “action plan” she had
developed with BJC’s Employee Assistance Program officer.

       Initially, we hold that the district court properly applied the burden-shifting
analysis from McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973),
because Robinson did not present direct evidence of intentional discrimination. We
agree with the district court that Robinson did not make out a prima facie case of
discriminatory failure to promote. The record shows that, based on the new
promotion/transfer policy, she was not qualified for a transfer or promotion because of
her attendance problems, and she also did not show that a person outside the protected
class was promoted in her place, or that the promoted employees were similarly
situated to her. See Canada v. Union Elec. Co., 135 F.3d 1211, 1213 (8th Cir. 1997)
(elements of prima facie case).

       Although Robinson may have stated a prima facie case with regard to her
discriminatory discharge claim, we agree with the district court that BJC provided a
legitimate, non-discriminatory reason for her termination--repeated violation of BJC’s
attendance policy--and that Robinson failed to show BJC’s reason was pretextual. See
Thomas v. Runyon, 108 F.3d 957, 959 (8th Cir. 1997) (if defendant advances non-
discriminatory reason, plaintiff must prove reason is pretext for illegal discrimination);

                                           -2-
Kenyatta v. Bookey Packing Co., 649 F.2d 552, 555 (8th Cir. 1981) (chronic
absenteeism satisfied defendant’s burden of articulating non-discriminatory reason for
discharge). Although Robinson renews her argument that a white employee with the
same attendance record was given preferential treatment, she failed to rebut BJC’s
evidence that she and the white employee were disciplined similarly until Robinson
progressed further down BJC’s corrective action matrix, or to rebut BJC’s evidence
that certain absences were properly counted against Robinson for purposes of
determining her violation of the attendance policy.

      Finally, we conclude that Robinson’s ineffective assistance argument fails. See
Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (no right to effective assistance
of counsel in civil case).

      Accordingly, we affirm the judgment of the district court. We also deny BJC’s
motion to strike Robinson’s brief and decline to assess damages or costs against
Robinson.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-